—Judgment, Supreme Court, New York County (Mary Davis, J., at hearing; Bonnie Wittner, J., at plea and sentence), rendered October 7, 1993, *220convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of l1/2 to 3 years, unanimously affirmed.
As the hearing court correctly held, the police had a common-law right to inquire based on defendant’s close resemblance to one of the suspects described in the radio transmission and their observation of him counting money in the lobby of the building where a drug sale had reportedly occurred only two or three minutes earlier. The predicate for police intrusion escalated into reasonable suspicion to pursue and detain when defendant fled up the stairs upon making eye contact with the officers, and into probable cause to arrest upon recovery of the bag containing cocaine that defendant discarded during his flight (see, People v Bora, 191 AD2d 384, affd 83 NY2d 531; see also, People v Holmes, 81 NY2d 1056, 1057-1058). Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.